Citation Nr: 0706021	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-20 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred through the Campbell Health System (CHS) between 
December 13, 2002 and December 20, 2002.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The veteran served on active duty from February 1960 to 
December 1962.  He died in June 2003.  The appellant was the 
veteran's treating physician.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Dallas, 
Texas, which denied the appellant's claim of entitlement to 
payment or reimbursement of medical expenses incurred through 
CHS.  The Board remanded the case in May 2006 for further 
development.


REMAND

The Board is obligated by law to ensure that the agency of 
original jurisdiction (AOJ) complies with its directives.  
"[A] remand by . . . the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  In other words, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board remanded the case to the AOJ with instructions to 
1) obtain the veteran's entire claims folder; 2) obtain all 
VA reports of contact between CHS and the VA hospital dated 
between December 13, 2002, and December 20, 2002, including 
any requests for transfer and responses thereto; 3) obtain 
the veteran's entire record of treatment from CHS, to include 
nursing notes, for his treatment between December 13, 2002 
and December 20, 2002; 4) obtain a medical opinion as to 
whether the veteran could have been safely transferred from 
CHS to a VA medical facility at any time between December 14 
and December 20, 2002; and 5) readjudicate the case and issue 
an supplemental statement of the case (SSOC) to the appellant 
if the decision remained adverse.

The AOJ determined that a claims folder for the veteran did 
not exist.  There is no indication that any attempt was made 
to obtain reports of contact between VA and CHS or that 
attempts were made to obtain more complete records from CHS.  
The medical opinion obtained, dated June 2006, essentially 
indicated that there was insufficient information to provide 
opinion until the complete CHS records were obtained.  
Another notation to the file indicates that an SSOC was to be 
sent to the veteran.  There is no SSOC of file that, in this 
case, would be required to be sent to the appellant.  Thus, 
another remand is necessary to ensure compliance with the 
Board's remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The veteran was hospitalized at Campbell 
Health System on December 13, 2002.  It appears 
that he was scheduled to be transferred to a VA 
hospital on December 19, 2002, but the VA 
hospital was full and he could not go.  Please 
obtain all VA reports of contact between the 
Campbell Health System and the VA hospital dated 
between December 13, 2002, and December 20, 2002, 
including any requests for transfer and responses 
thereto, and associate them with the claims 
folder.

2.  Attempt to obtain the veteran's entire record 
of treatment from the Campbell Health System, to 
include nursing notes, for his treatment between 
December 13, 2002 and December 20, 2002.

3.  Following the above development, and whether 
or not any additional records are received, 
obtain a medical opinion as to whether the 
veteran could have been safely transferred from 
the Campbell Health System to a VA medical 
facility at any time between December 14 and 
December 20, 2002.  In other words, was there a 
continued medical emergency of such a nature that 
the veteran could not have been safely 
transferred to a VA facility between December 14 
and December 20, 2002?

The physician should indicate in the report that 
the claims file was reviewed.  A detailed 
rationale for any opinion expressed should be 
provided.

4.  Finally, readjudicate the claim on appeal, 
with application of all appropriate laws and 
regulations, and consideration of all additional 
information obtained since the issuance of the 
January 2004 statement of the case.  If the 
decision remains adverse, furnish the appellant a 
supplemental statement of the case and afford a 
reasonable period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


